DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on August 20, 2021 and is acknowledged and the rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Paradies (45,692).
The application has been amended as follows: 
Claim 1 line 14, following bridge, delete “whereby”; Replace with –wherein--.
Claim 1 line 14, following is, delete “capable of”.
Claim 19 line 18, following bridge, delete “whereby”; Replace with –wherein--.
Claim 19 line 19, following is, delete “capable of”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, 
wherein the position sensor is sensing a position of the leg in relation to the battery case.
Claim 19,
wherein the bridge is the top of the punch head, the first leg is a first side of the punch head and has an end facing opposite of the bridge of the punch head, the second leg is a second side of the punch head and has an end facing opposite of the bridge of the punch head; and the end of the first leg or the end of the second leg of at least one of the plurality of punch heads further comprises a position sensor disposed on a bottom surface of the end of the first leg or the end of the second leg facing opposite of the bridge, wherein the position sensor is sensing a position of the first leg or the second leg of the at least one of the plurality of punch heads in relation to the battery case.
The closest prior art is Nordvik (3,552,250) in view of Fleet (4,821,614) which discloses
a punch head having a first and second legs with a punch, an anvil piston, a die and a sensor however, the sensor is not sensing a position of the leg in relation to the battery case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 08, 2021



/EDWARD T TOLAN/Primary Examiner, Art Unit 3725